DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 12, 14, 17, 19, 21-23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2015/0100098 A1).
Claim 1. Moore discloses a persuader instrument (reducer 10) for advancing a fixation rod into a rod receiving channel of a vertebral implant, the persuader instrument comprising: a housing (housing 20) comprising a proximal housing end (end adjacent ref. char. 26 as shown in Fig. 4A) and a distal housing end (end adjacent ref. char. 24 as shown in Fig. 4A), the housing defining a longitudinal passage (opening 26) extending between the proximal housing end and distal housing end, the housing further defining a longitudinal axis (longitudinal axis L) extending through the longitudinal passage; a first arm (one of arm members 30) and a second arm (other of arm members 30), the first and second arms comprising detents (hook portions 34) configured for detachable connection to the vertebral implant; an anchor (anvil 40) comprising a fixation rod engagement surface (saddle 49); a shaft (shaft 50) comprising a proximal shaft end (proximal portion 58) and a distal shaft end (distal portion 54), the distal shaft end coupled to the anchor in an axially fixed but rotatable connection (via pins 44, pin holes 48, and groove 52), with the shaft being axially displaceable through the longitudinal passage of the housing to axially displace the anchor; and an auto-locking ratchet assembly (button 60) in releasable engagement with the shaft, the auto-locking ratchet assembly operable to control axial displacement of the shaft through the longitudinal passage of the housing, wherein the auto-locking ratchet assembly comprises at least one ratcheting block (see Fig. 5 inset) that releasably engages the shaft, and wherein the auto-locking ratchet assembly comprises at least one release button (see Fig. 5 inset), the at least one release button in slidable engagement with the at least one ratcheting block (Figs. 1-9B).  Note that pressing, or sliding, the release button causes sliding of the ratcheting block, and therefore the two components are in slidable engagement.  It is noted that the claim does not require that the release button slide relative to the ratcheting block.



[AltContent: textbox (Ratcheting Block)][AltContent: textbox (Release Button)]






Claim 3. Moore discloses wherein the at least one ratcheting block comprises a first ratchet surface (threaded portion 66) and the shaft comprises a second ratchet surface (threaded portion of shaft 50) in releasable engagement with the first ratchet surface (Figs. 1-9B).
Claim 4. Moore discloses wherein one of the first ratchet surface and the second ratchet surface comprises a plurality of ledges separated by inclined faces, and the other of the first ratchet surface and the second ratchet surface comprises a plurality of undercuts separated by ramps (Figs. 1-9B).  Note that the root and crest configuration of threads satisfies both “a plurality of ledges separated by inclined faces” and “a plurality of undercuts separated by ramps.”
Claim 5. Moore discloses wherein the at least one ratcheting block is radially displaceable (along axis B) relative to the longitudinal axis between a ratcheting position (see “first position” in para. 0046) in which the first ratchet surface matingly engages with the second ratchet surface, and a release position (see “second position” in para. 0046), in which the first ratchet surface is radially separated and disengaged from the second ratchet surface (Figs. 1-9B).
Claim 6. Moore discloses wherein the plurality of ledges axially abut the plurality of undercuts when the at least one ratcheting block is in the ratcheting position to prevent the shaft from moving toward the proximal housing end (see para. 0046) (Figs. 1-9B).  Note that, in this position, the shaft is not capable of freely sliding relative to the ratcheting block, and thus movement toward the proximal housing end is not possible absent rotational force applied to the shaft.
Claim 7. Moore discloses wherein the at least one release button toggles the at least one ratcheting block between the ratcheting position and the release position (see para. 0046) (Figs. 1-9B).
Claim 8. Moore discloses at least one spring element (spring 70) in engagement with the at least one ratcheting block, the at least one spring element disposed between the housing and the at least one ratcheting block under stored energy that exerts a biasing force on the at least one ratcheting block to urge the at least one ratcheting block toward the ratcheting position (see para. 0048) (Figs. 1-9B).
Claim 9. Moore discloses wherein the at least one release button is movable to a depressed position to move the at least one ratcheting block to the release position against the biasing force of the spring element (see paras. 0046-0048) (Figs. 1-9B).
Claim 11. Moore discloses wherein the at least one release button has a first portion that projects outside of the housing and a second portion that extends into the longitudinal passage into engagement with the at least one ratcheting block (see Fig. 8) (Figs. 1-9B).
Claim 12. Moore discloses wherein when the at least one ratcheting block is in the ratcheting position, the shaft is axially displaceable toward the proximal end of the housing and toward the distal end of the housing in response to rotation of the shaft relative to the housing (see para. 0046) (Figs. 1-9B).
Claim 14. Moore discloses wherein the first and second ratchet surfaces comprise threads (see paras. 0046-0047) (Figs. 1-9B).
Claim 17. Moore discloses wherein at least one of the first and second arms is pivotable radially outwardly from the longitudinal axis to an open position (see Fig. 1), and pivotable radially inwardly toward the longitudinal axis to a closed position (see Fig. 2) (Figs. 1-9B).
Claim 19. Moore discloses wherein the first arm comprises a first rod guiding surface (inner surface of one of arm members 30) and the second arm comprises a second rod guiding surface (inner surface of other of arm members 30), the first and second rod guiding surfaces converging inwardly toward the longitudinal axis (Figs. 1-9B).  Note that the rod guiding surfaces converge inwardly as the arm members are moved from the open position shown in Fig. 1 to the closed position shown in Fig. 2.
Claim 21. Moore discloses wherein the anchor comprises a frame portion (portions with cavities 42) arranged around the first and second arms (Figs. 1-9B).
Claim 22. Moore discloses wherein the anchor is axially displaceable between a raised position (see Fig. 1) and a lowered position (see Fig. 2), the frame portion being positioned closer to the detents in the lowered position to apply a radially inward clamping force to distal ends of the first and second arms (Figs. 1-9B).
Claim 23. Moore discloses wherein the first and second arms comprise rail portions (outer surfaces of arm members 30) on which the frame portion of the anchor is slidably arranged (via cavities 42), and detent portions (hook portions 34) that comprise the detents, the detent portions arranged radially inwardly relative to the rail portions (Figs. 1-9B).
[AltContent: connector][AltContent: connector]Claim 25. Moore discloses wherein the anchor comprises one or more anti-splaying elements (see Fig. 7 inset) (Figs. 1-9B).  Note that the components identified as anti-splaying elements prevent splaying of the arm members when the anvil is in the lowered position.







Claim 26. Moore discloses wherein the first arm and the second arm comprise one or more anti-splaying features (see Fig. 6 inset) that cooperate with the one or more anti-splaying elements of the anchor (see Fig. 8) (Figs. 1-9B).

    PNG
    media_image5.png
    500
    261
    media_image5.png
    Greyscale
[AltContent: textbox (Anti-Splaying Feature)][AltContent: connector]






Allowable Subject Matter
Claims 27 and 28 are allowed.
Claims 10, 13, 15, 16, 18, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773